Exhibit 10.1

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

The Employment Agreement effective as of January 1, 2004, by and between
SUSQUEHANNA BANCSHARES, INC., a Pennsylvania corporation (the “Company”), and
VALLEY FORGE ASSET MANAGEMENT CORP., a Pennsylvania corporation, a wholly-owned
subsidiary of the Company (“VFAM”), on the one side, and BERNARD A. FRANCIS,
JR., an adult individual (the “Employee”), on the other side, is hereby amended
as follows:

1. A new subparagraph 10.6(e) is added and shall read as follows:

“(e) Notwithstanding the foregoing, if the imposition of a Code §4999 excise tax
could be avoided by a reduction of the payments due to the Employee (determined
before the application of subparagraph 10.6(a)) by an amount of 10% or less,
then the total of all such payments will be reduced to an amount one dollar
($1.00) below the amount that would cause a Code §4999 excise tax to be imposed,
and subparagraph 10.6(a) will not apply.”

2. As so amended, said Employment Agreement is hereby ratified and confirmed.

IN WITNESS HEREOF, and intending to be legally bound, the parties have executed
this Second Amendment on this 26th day of February, 2007.

 

      SUSQUEHANNA BANCSHARES, INC.   Attest:  

/s/ Lisa M. Cavage

    By:  

/s/ Edward Balderston, Jr.

    Secretary               VALLEY FORGE ASSET MANAGEMENT CORP.   Attest:  

/s/ James Vogt

    By:  

/s/ Michael Swallow

          SVP, CFO & CCO         EMPLOYEE   Attest:  

/s/ James Vogt

    By:  

/s/ Bernard A. Francis, Jr.

 